                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


WILLIAM CHRISTOPHER KINSEY                                             PLAINTIFF
ADC #662045

v.                        Case No: 4:20-cv-01059-LPR-PSH


TURN KEY MEDICAL                                                     DEFENDANT


                                    JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff William Christopher Kinsey’s Complaint is DISMISSED without

prejudice.


       IT IS SO ORDERED this 27th day of May 2021.




                                              ________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
